Title: From Tench Tilghman to Richard Platt, 26 February 1781
From: Tilghman, Tench
To: Platt, Richard


                        
                            Dear Sir,
                             26th Feby 81
                        
                        I send you letters for Philada for the Eastwd for Fishkill and some for the Militia Colonels of Ulster and
                            Orange—which be pleased to put in proper train. The two for Osopus will go by an Express which Colo. Lutterloh will have
                            occasion to send after forage. If no opportunities offer speedily for Colo. Hathorne—Jansen and McLaughry an Express must
                            take them.
                        The Expresses on the communication from Trenton perform their duties miserably they are longer travelling
                            than a single Express would be, a letter from the Marquis dated the 24 at Morris Town only came to hand to day. His
                            Excellency desires you would send a proper person along the Chain to see what is the reason of the delay and to admonish
                            them to make more dispatch in future. Yrs
                        
                            T.Tilghman
                        
                    